          Case 13-50530-CSS        Doc 721-1      Filed 05/06/20    Page 1 of 7

                 Index of Exhibits to Declaration of Kahn A. Scolnick

Exhibit                                           Descriptor
Number
   1      Deposition Transcript of Joseph Tomczak – 3.6.2019

   2      Jeffrey Schaffer and Spectrum 30(b)(6) Deposition Transcript – 3.21.2019

   3      Deposition Transcript of Jos Opdeweegh – 3.28.2019

   4      Richard Ehrlich and Black Diamond 30(b)(6) Deposition Transcript – 5.8.2019

   5      Deposition Transcript of Jeff Pelletier – 5.16.2019

   6      Derex Walker and Yucaipa 30(b)(6) Deposition Transcript – 5.22.2019

   7      Derex Walker and Yucaipa 30(b)(6) Deposition Transcript – 5.23.2019

   8      Deposition Transcript of Stephen Deckoff – 6.3.2019

   9      ASHINC Litigation Trust 30(b)(6) Deposition Transcript – 7.26.2019

  10      Deposition Transcript of Brian Cullen – 6.11.2019

  11      Deposition Transcript of Ira Tochner – 6.13.2019

  12      Deposition Transcript of Ronald Burkle – 6.26.2019

  13      Deposition Transcript of Jeffrey Risius – 12.19.2019

  14      Deposition Transcript of Jonathan Macey – 1.7.2020

  15      Deposition Transcript of Mark Gendregske – 5.2.2019

  16      Deposition Transcript of Nancy Davies – 10.2.2018

  17      Mark Hughes and ComVest 30(b)(6) Deposition Transcript – 1.21.2019

  18      Michael Aliberto and CIT 30(b)(6) Deposition Transcript – 3.20.2019

  19      Deposition Transcript of Tony Michael Riggs – 2.26.2019

  20      Theo Ciupitu and JCT 30(b)(6) Deposition Transcript – 2.27.2019

  21      Second Amended Joint Plan, Georgia Bankruptcy Case dated 4.2007 (deposition Exhibit
          398)

  22      Allied Lender Presentation dated 4.2007

  23      Deposition Transcript of Jonathan Macey – 1.8.2020

  24      Spectrum website homepage (deposition Exhibit 206)
     Case 13-50530-CSS        Doc 721-1      Filed 05/06/20     Page 2 of 7

25   Black Diamond CLO Allied Debt Schedule (deposition Exhibit 416)

26   BDCM Opportunity Fund II Allied Debt Schedule (deposition Exhibit 417)

27   Spectrum Allied Debt Schedule (deposition Exhibit 481)

28   Yucaipa Investment Committee Memorandum dated 2.3.2006 (deposition Exhibit 586)

29   Email from J. Pelletier, dated 2.11.2010 (deposition Exhibit 560)

30   Declaration of Derex Walker dated 7.23.2013, filed at Dkt. No. 262 in Case No. 13-50530
     (deposition Exhibit 588)

31   Email from M. Riggs dated 01.28.2009

32   Monitoring and Management Services Agreement dated 5.27.2007 (deposition Exhibit
     593)

33   First Lien Credit Agreement dated 5.15.2007 (deposition Exhibit 133)

34   Second Lien Credit Agreement dated 5.15.2007

35   Expert Report of Daniel R. Fischel dated 9.27.2019

36   Allied Consolidated Financial Statements dated 9.23.2009

37   Allied Consolidated Financial Statements dated 5.27.2010

38   Email from D. Walker dated 2.18.2008 (deposition Exhibit 137)

39   Email from D. Walker dated 1.30.2008 (deposition Exhibit 604)

40   Email from D. Walker dated 2.18.2008 (deposition Exhibit 606)

41   Third Amendment to FLCA dated 4.17.2008 (deposition Exhibit 136)

42   Third Amendment to SLCA dated 4.30.2008

43   Allied Board Meeting Minutes dated 3.31.2008 (deposition Exhibit 284)

44   Allied Special Committee Meeting Minutes dated 4.28.2008 (deposition Exhibit 319)

45   Resolutions for Special Committee Meeting dated 4.28.2008 (deposition Exhibit 321)

46   Yucaipa Allied Second Lien Debt Schedule (deposition Exhibit 615)

47   Notice of default letter dated 8.15.2008 (deposition Exhibit 149)

48   Allied Business Update Presentation to Lenders dated 8.13.2008 (deposition Exhibit 148)

49   Forbearance Agreement dated 9.24.2008 (deposition Exhibit 152)


                                        2
                       Case 13-50530-CSS              Doc 721-1       Filed 05/06/20        Page 3 of 7

         50             Amendment to Forbearance Agreement dated 10.23.2008 (deposition Exhibit 158)

         51             Allied Board Meeting Minutes dated 12.10.2008 (deposition Exhibit 327)

         52             Email from J. Schaffer dated 12.24.2008 (deposition Exhibit 228)

         53             Email from M. Scott dated 12.26.2008 (deposition Exhibit 230)

         54             Resolutions of Board of Directors dated 12.10.2008 (deposition Exhibit 328)

         55             Allied Special Committee Meeting Minutes dated 12.10.2008

         56             Email from M. Bilbao dated 2.2.2009 (deposition Exhibit 623)

         57             Tender Offer dated 2.4.2009 (deposition Exhibit 170)

         58             Notice of Assignment of debt to ComVest dated 2.19.2009 (deposition Exhibit 10)

         59             Email from H. Dempster dated 2.21.2009 (deposition Exhibit 46)

         60             Email from T. Mike Riggs dated 1.18.2009 (deposition Exhibit 6)

         61             Letter from T. Michael Riggs to Allied Lenders dated 2.3.2009 (deposition Exhibit 8)

         62             Email from R. Ehrlich dated 7.29.2009

         63             Allied Board Meeting Minutes dated 3.6.2009 (deposition Exhibit 292)

         64             Deposition Transcript of Scott Macaulay in Case No. 2009CV177574 – 11.4.2010

         65             Email from D. Walker dated 7.24.2009 (deposition Exhibit 71)

         66             Fax from R. Burkle dated 12.4.2009 (deposition Exhibit 757)

         67             Email from D. Walker dated 3.6.2009 (deposition Exhibit 51)

         68             Email from N. Davies dated 8.2.2009 (Davies deposition Exhibit 6)1

         69             Email from M. Nelson dated 10.20.2009 (Davies deposition Exhibit 4)

         70             Email from M. Falk dated 8.6.2009 (deposition Exhibit 23)

         71             Email from M. Hughes dated 7.14.2009 (deposition Exhibit 57)

         72             Email from M. Hughes dated 7.31.2009 (deposition Exhibit 58)

         73             Email from M. Hughes dated 8.3.2009 (deposition Exhibit 59)



1
    Although the majority of deposition exhibits introduced in connection with these matters were marked seriatim, some exhibits
    were marked before the parties moved to seriatim numbering, which resulted in a small amount of duplicate deposition exhibit
    numbers.
                                                                 3
     Case 13-50530-CSS        Doc 721-1     Filed 05/06/20    Page 4 of 7

74   Allied Special Committee Meeting Minutes dated 3.6.2009 (deposition Exhibit 335)

75   Allied Board Meeting Minutes dated 8.3.2009 (deposition Exhibit 299)

76   Troutman Sanders Opinion Letter dated 8.20.2009 (deposition Exhibit 339)

77   Resolutions for Meeting of Board of Directors dated 8.19.2009 (deposition Exhibit 338)

78   Outlook meeting request from M. Vargas dated 8.19.2009 (deposition Exhibit 353)

79   Fourth Amendment to FLCA dated 8.21.2009 (deposition Exhibit 26)

80   Assignment and Assumption Agreement dated 8.21.2009 (deposition Exhibit 25)

81   Loan Purchase Agreement dated 8.21.2009 (deposition Exhibit 408)

82   Email from R. Ehrlich dated 9.17.2009 (deposition Exhibit 246)

83   Email from J. Schaffer dated 9.29.2009 (deposition Exhibit 247)

84   Email from R. Ehrlich dated 8.21.2009 (deposition Exhibit 439)

85   Ropes & Gray Letter to Patton Boggs dated 9.18.2009 (deposition Exhibit 443)

86   Deposition Transcript of R. Ehrlich dated 5.4.2011 (deposition Exhibit 478)

87   Email from S. Moeller-Sally dated 9.10.2009 (deposition Exhibit 245)

88   Email from J. Schaffer dated 4.27.2009 (deposition Exhibit 189)

89   Email from R. Ehrlich dated 8.18.2009 (deposition Exhibit 436)

90   Kasowitz Letter to Patton Boggs dated 10.26.2009

91   Patton Boggs Letter to Kasowitz dated 10.29.2009

92   Email from R. Ehrlich dated 10.30.2009 (deposition Exhibit 446)

93   Verified Complaint, Case No. 2009CV177574 dated 11.13.2009 (deposition Exhibit 630)

94   Settlement Agreement and Mutual Limited Releases dated 12.5.2011 (deposition Exhibit
     198)

95   Email from R. Ehrlich dated 2.10.2012 (deposition Exhibit 469)

96   Draft Term Sheet dated 12.15.2011 (deposition Exhibit 89)

97   Email from T. Ciupitu dated 12.19.2011 (deposition Exhibit 90)

98   Email from M. Aliberto dated 2.10.2012 (deposition Exhibit 184)

99   Yucaipa-JCT Term Sheet dated 3.8.2012 (deposition Exhibit 85)

                                       4
      Case 13-50530-CSS        Doc 721-1     Filed 05/06/20    Page 5 of 7

100   Email from M. Riggs dated 1.18.2012 (deposition Exhibit 91)

101   Email from T. Ciupitu dated 3.8.2012 (deposition Exhibit 86)

102   Email from R. Ehrlich dated 5.17.2012 (deposition Exhibit 88)

103   Email from T. Ciupitu dated 5.10.2012 (deposition Exhibit 123)

104   Email from D. Walker dated 12.15.2011 (deposition Exhibit 637)

105   Email from T. Ciupitu dated 4.17.2012 (deposition Exhibit 127)

106   Notice of Subpoena Directed to ASHINC Litigation Trust dated 5.24.2019 (deposition
      Exhibit 783)

107   Expert Report of Jeffrey M. Risius dated 9.27.2019 (deposition Exhibit 832)

108   Litigation Trust Agreement dated 9.8.2015 (deposition Exhibit 385)

109   Black Diamond’s Supplemental Responses and Objections to Derex Walker’s First Set of
      Interrogatories dated 1.6.2017

110   Committee Responses and Objections to Yucaipa’s Interrogatories dated 3.22.2013

111   Committee Responses and Objections to Certain Director Defendant’s Interrogatories
      dated 3.2.2013

112   Email from D. Walker dated 6.27.2009

113   Email from D. Walker dated 6.25.2009

114   Allied Board Meeting Minutes dated 8.1.2007

115   Email from J. Opdeweegh dated 9.18.2008

116   Email from F. Wellens dated 10.10.2008

117   Project I75 Summary dated 9.26.2008

118   Email from S. Bond dated 10.17.2008

119   Allied Board Meeting Minutes dated 7.29.2010

120   Black Diamond’s Responses and Objections to Derex Walker’s First Set of
      Interrogatories dated 8.31.2015

121   Spectrum’s Responses and Objections to Derex Walker’s First Set of Interrogatories dated
      8.31.2015

122   Expert Report of Jonathan R. Macey dated 9.27.2019



                                        5
      Case 13-50530-CSS        Doc 721-1      Filed 05/06/20    Page 6 of 7

123   Secured Super-Priority Debtor in Possession and Exit Credit and Guaranty Agreement
      dated 3.30.2007

124   Involuntary Petition Case No. 12-11564 dated 5.17.2012

125   Voluntary Petition filed in Case No. 05-12515 dated 7.31.2005

126   Joint Plan of Reorganization filed in Case No. 05-12515 dated 3.2.2007

127   Disclosure Statement for Second Amended Joint Plan filed in Case No. 05-12515 dated
      4.6.2007

128   Order Confirming Second Amended Joint Plan filed in Case No. 05-12515 dated 5.18.07

129   Notice of Filing Plan Supplement filed in Case No. 05-12515 4.24.07

130   Summons and Complaint filed in Case No. 12-650150 dated 1.18.12

131   Motion for Entry of Order directing joint administration of Ch. 11 cases filed in Case No.
      12-11564 dated 6.10.12

132   Transcript of 2.27.2013 Hearing Re: BD/S Motion to Dismiss Amended Cross-Claim
      filed in Case No. 12-11564

133   Memo of P & A’s ISO Cross-Claim filed in Case No 12-50947 dated 1.25.2013

134   Order Granting Black Diamond’s Motion to Dismiss Amended Cross Claim filed in Case
      No. 12-50947 dated 2.27.13

135   Letter from Judge Owens Re: discovery dispute filed in Case No. 13-50530 dated 1.9.20

136   Black Diamond’s Reply ISO Motion to Dismiss Amended Cross Claim filed in Case No.
      12-50947 dated 2.21.13

137   Transcript of 7.30.2013 Hearing Re: Motion for Summary Judgment filed in Case No. 12-
      50947

138   Opinion Re: Motion to Dismiss Yucaipa’s Counterclaim filed in Case No. 14-50971 dated
      8.21.15

139   Order Confirming the Joint Plan of Reorganization filed in Case No. 12-11564 dated
      12.9.15

140   Notice of Effective Date of Joint Plan of Reorganization filed in Case No. 12-11564 dated
      12.21.16

141   Catherine Youngman and ASHINC Litigation Trust 30(b)(6) Deposition Transcript –
      5.1.2019

142   Director Defendants’ Responses and Objections to Black Diamond’s Interrogatories,
      dated 3.29.2016

                                         6
      Case 13-50530-CSS       Doc 721-1     Filed 05/06/20     Page 7 of 7

143   J. Opdeweegh Resignation dated 10.09.2009 (deposition Exhibit 302)

144   Allied Board Minutes of Action dated 11.4.2009 (deposition Exhibit 556)

145   Black Diamond’s Responses and Objections to Yucaipa’s First Set of Interrogatories
      dated 8.31.2015

146   Spectrum’s Responses and Objections to Yucaipa’s Fist Set of Interrogatories dated
      8.31.2015

147   Black Diamond’s Responses and Objections to Jos Opdeweegh First Set of Interrogatories
      dated 8.31.2015

148   Spectrum’s Responses and Objections to Jos Opdeweegh Fist Set of Interrogatories dated
      8.31.2015

149   Black Diamond’s Responses and Objections to Yucaipa Defendants’ April 26, 2016
      Interrogatories dated 8.30.2016




                                        7
